Lawton and Fallon, JJ.
(dissenting). We respectfully dissent. In our view, Supreme Court erred in granting defendant’s motion for summary judgment. Defendant arranged with *1016plaintiff Martha J. Franze to service the hair dressing needs of its nursing home residents. Plaintiff was provided with some equipment including a beauty chair and a wheelchair with a reclining back. That equipment was not adequate to permit plaintiff to shampoo the wheelchair-bound invalid residents who desired plaintiff’s services. Instead, their hair was washed and rinsed by tipping the occupied wheelchair at an acute angle and hooking its arms over the side of a bathtub in a nearby shower room. Generally, one of defendant’s nurse’s aides was available to assist plaintiff when the need arose. Plaintiff allegedly injured her back while lifting the wheelchair of a resident whose hair needed to be rinsed at a time when none of defendant’s employees were available to help her. According to plaintiff, the technique was suggested to her and demonstrated by one of defendant’s nurse’s aides as being a "safe” method and one that had been used by the previous hairdresser.
Whether a legal duty is owed by one member of society to another presents a question of law (De Angelis v Lutheran Med. Ctr., 58 NY2d 1053, 1055; Akins v Glen Falls City School Dist., 53 NY2d 325, 333; Gibbons v County Legislature, 161 AD2d 1196, 1197), the determination of which depends upon whether plaintiff’s interests are entitled to legal protection against defendant’s conduct (Eiseman v State of New York, 70 NY2d 175, 189-190). Once it is determined that such a duty exists, the concept of foreseeability determines the scope of that duty (Pulka v Edelman, 40 NY2d 781, 785).
Under those circumstances, we would conclude that defendant owed plaintiff a duty of care to provide her with reasonably safe means to perform her services in light of the special needs of its residents. Whether defendant breached that duty of care or whether plaintiff was herself negligent in not waiting for assistance, are factual issues that may be resolved only upon the trial of this action. Thus, we believe that neither plaintiff nor defendant is entitled to summary judgment. (Appeal from Order of Supreme Court, Chautauqua County, Ricotta, J. — Summary Judgment.) Present — Denman, P. J., Pine, Lawton, Fallon and Davis, JJ.